Citation Nr: 1734539	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for perennial allergic rhinitis with a sinus disability, to include as due to in-service exposure to asbestos and/or as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.  

2.  Entitlement to service connection for exercise-induced asthma, claimed as a lung disability, to include due to in-service exposure to asbestos.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  

5.  Entitlement to service connection for a tumor on the left side of the throat.  

6.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 30, 2012, and in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2002 and from September 2005 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for perennial allergic rhinitis with a sinus disability, exercise-induced asthma, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of a heart disability for VA purposes during the appeal period.  

2.  Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's tumor on the left side of the throat, characterized as a cyst on the left jaw, was incurred during active service.

3.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for the establishment of service connection for a tumor on the left side of the throat, characterized as a cyst on the left jaw, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in March 2008 and December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Heart Disability 

The probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a heart disability at any time during the pendency of his claim.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Although the Board has considered the diagnoses near in time to the filing of the claims, considering all the probative evidence the Board finds that there were no diagnoses of a heart disability during the appellate period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Simply put, in the absence of proof of present disability, namely a heart disability, there can be no valid claim.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection a heart disability is denied.

2.  Tumor on the Left Side of the Throat

After a careful review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for a tumor on the left side of the throat, noted as a cyst on the left jaw.  Based on the Veteran's May 2017 hearing testimony and the April 2008 VA examination, the Veteran has a cyst on his left jaw which he reports had had no changes since 2001.  The Veteran is competent to report the incurrence of the cyst on the left jaw during his active service and the continuity of this disability since that time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, these reports are credible as they are consistent with the findings in the April 2008 VA examination, wherein the examiner found a cyst on the left jaw and the Veteran noted it had not changed since 2001, which was noted within nine months of his separation from active service.  Thus, the Board finds that the satisfactory lay and medical evidence of record demonstrates that the Veteran's tumor on the left side of the throat, noted as a cyst of the left jaw, was incurred during his active service.  

Thus, as the evidence supports the Veteran's claim, service connection for a tumor of the left side of the throat, noted as a cyst of the left jaw, is warranted.  

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's PTSD was assigned a 30 percent disability rating prior to June 30, 2012 and a 50 percent disability rating thereafter under 38 C.F.R. § 4.130, DC 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9411 (2016).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA medical records and the VA examination reports, collectively indicates that, throughout the duration of the appeal, the Veteran's PTSD was productive of symptoms, at worst, resulting in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  These records demonstrate the Veteran's psychiatric symptoms included:  depression; nightmares; flashbacks; hypervigilance; anger with road rage; impaired impulse control; obsessional rituals; and memory lapses and concentration problems.  

In the May 2008 VA examination, the Veteran reported that he had problems with memory and difficulty concentrating and his wife and friends noted he had a short temper and seemed paranoid and angry.  He also reported instances of road rage where he had run people off the road or behaved in a threatening manner.  At that time, he also stated he had kept weapons in his vehicle, though he had not used them, his wife reported he got up through the night to check the doors, windows and children and a neighbor reported the he had seen the Veteran up at night checking around the perimeter of the property.  

In the VA medical records in August 2009 reflect that the Veteran was socially isolated and had environmental risk factors including guns in his home for protection, hunting and recreational shooting, however, his overall suicide risk was low.  A November 2009 VA medical record reflects that the Veteran reported his medications helped with feeling less paranoid and helped control anger but he still had outbursts wherein he was usually verbally aggressive.  At that time, he also reported issues with road rage wherein he tailed cars, cut them off, honked, cursed and yelled at other drivers.  Also at that time, the Veteran's suicide risk was characterized as moderate to low due to the environmental risk of guns, although without suicidal ideation or thoughts.  These records also reflect that the Veteran's wife called VA in September 2010 to report an increase in his PTSD symptoms wherein has abruptly jumped up from bed when he was asleep and that he was "losing time" and would miss an hour in the day where he wouldn't remember what happened in that time.  VA records reflect that she also called a few days later in September 2010 to report she was fearful of his PTSD.  

In the June 2012 VA examination,  the Veteran reported he had restlessness when sleeping, which led him to accidentally hit his wife occasionally, as well as symptoms of road rage, irritability and having a short fuse, which impacted his marriage negatively.  PTSD symptoms included depression, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect and disturbances in motivation or mood.  

In a July 2014 VA psychiatric evaluation, the Veteran reported having "big issues" with hypervigilance when he got back from his active service, especially with securing the perimeter but that it was not as bad at the time of the evaluation.  He also noted his issues with being close to violence with his road rage at that time.  A December 2016 VA medical record reflects that, the Veteran went to the emergency room (ER) for issues with anger and nightmares due to an incident wherein he was sleeping next to his two year old baby and was punching his pillow but feared he had hit the baby.  At that time, he also denied having paranoid ideas except that connected with hypervigilance.  Although the Veteran has a wife and four children, he lived alone at the time of this VA psychiatric evaluation and his family lived in Texas, and although this was not due to his PTSD, he stated he supported his wife, kids and family but tended not to reach out to them.  

The Veteran's testimony in the May 2017 Travel Board hearing also reflects many of these symptoms noted in the VA medical records and examination reports.  

Throughout the period of the appeal, his GAF scores ranged from 45 to 50, thereby indicating serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 70 percent rating.  

Accordingly, the probative lay and medical evidence of record supports the assignment of a disability rating 70 percent for PTSD throughout the duration of the appeal.  

Although an increased 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent at any time throughout the duration of the appeal.  As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, however, his psychiatric symptomatology does not demonstrate total social and occupational impairment.  See Mauerhan, 16 Vet. App. 436.  Despite some reports and findings of impaired impulse control, the Veteran has not shown to be a persistent danger of hurting himself or others, as he has no history of suicidal or homicidal ideation and his suicidal risk factors were characterized as moderate to low at worst.  In addition, VA outpatient treatment reports and the May 2008 and June 2012 VA examinations reflect the Veteran was not an imminent or persistent harm to himself or others.  Finally, the Board observes that at no time has the Veteran's PTSD demonstrated any impairment in thought process or thought content.  Considering all the lay and medical evidence of record as it relates to the psychiatric disability's impact on the Veteran's functional and occupational impairment, the Boards finds that this evidence does not demonstrate total impairment.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered the lay statements of record regarding the severity of the Veteran's psychiatric disability and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2016).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's PTSD warrants a disability rating of 70 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 70 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected PTSD.  Because there is no evidence of unemployability, further consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 



ORDER

Service connection for a heart disability is denied.  

Service connection for a tumor on the left side of the throat, noted as a cyst of the left jaw, is granted.  

An initial disability rating of 70 percent, though no higher, for PTSD is granted throughout the period of the appeal, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Although a VA examination and opinion was provided for the Veteran's perennial allergic rhinitis with a sinus disability, exercise-induced asthma, and GERD in April 2008, opinions regarding the etiology of these disabilities were not provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that an adequate VA examination and opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's perennial allergic rhinitis with a sinus disability, exercise-induced asthma, and GERD originated during active service or were otherwise caused by or related to active service, including exposure to environmental hazards noted in the STRs.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies. 

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination for perennial allergic rhinitis with a sinus disability, exercise-induced asthma, and GERD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs and (2) the post-service VA medical records, including the April 2008 VA examination.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify whether the Veteran has, or has had during the pendency of this appeal, diagnoses of perennial allergic rhinitis with a sinus disability, exercise-induced asthma, and/or GERD.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed perennial allergic rhinitis with a sinus disability, exercise-induced asthma or GERD, was:  (i) incurred during the Veteran's active military service OR (ii) manifested within one year of discharge, or is otherwise related to any disease, event, or injury during active service, to include the reported exposure to several environmental hazards noted in the STRs.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


